Citation Nr: 9925699	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for shell fragment wound (SFW) scars of the distal 
right forearm, right frontal region and left mid-dorsal 
region.

2.  Entitlement to an increased (compensable) disability 
rating for a SFW scar of the outer canthus of the right eye.

3.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.     

4.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and daughters


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the North Little 
Rock, Arkansas, Department of Veterans (VA), Regional Office 
(RO), which granted service connection and a 30 percent 
disability rating for PTSD.  The decision also denied 
entitlement to an increased (compensable) disability rating 
for shell fragment wound scars of the distal right forearm, 
right frontal region, outer canthus of the right eye and left 
mid-dorsal region.  The veteran filed a timely notice of 
disagreement (NOD), and was issued a statement of the case 
(SOC) in March 1998.  The RO received his substantive appeal 
later that month.  The veteran thereafter presented testimony 
at a hearing before the local Hearing Officer (HO) in April 
1998.  The HO confirmed and continued the denial of the 
benefits sought in a June 1998 decision and supplemental 
statement of the case (SSOC).  

The RO also denied the veteran's claim of entitlement to a 
total rating based on individual unemployability (IU) due to 
service-connected disabilities in an October 1998 rating 
decision.  The veteran thereafter filed a timely NOD, and was 
issued a SOC as to this issue in February 1999.  The RO 
received his substantive appeal later that month.

In May 1999, the veteran presented testimony as to all issues 
on appeal at a hearing before the undersigned Member of the 
Board at the local VARO.  On that occasion, the veteran 
submitted a copy of his recent February 1999 VA psychiatric 
examination report and waived initial RO consideration of 
this evidence pursuant to 38 C.F.R. § 20.1304(c) (1998).

The veteran's SFW scar of the outer canthus of the right eye, 
PTSD and total rating based on individual unemployability 
claims are the subject of the 'REMAND' portion of this 
decision, set forth below.


FINDING OF FACT

The veteran's residual SFW scars of the distal right forearm, 
right frontal region and left mid-dorsal region are not shown 
by recent VA examination to be poorly nourished, with 
repeated ulceration; tender and painful; or otherwise 
productive of functional limitation.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
disability rating for SFW scars of the distal right forearm, 
right frontal region and left mid-dorsal region are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 3.321, 
Part 4, including §§ 4.1, 4.2, 4.20, Diagnostic Codes 7800, 
7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of entitlement to an increased 
(compensable) disability rating for SFW scars of the distal 
right forearm, right frontal region and left mid-dorsal 
region is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  Generally, a claim for an increased evaluation 
is considered to be well grounded.  A claim that a condition 
has become more severe is well grounded where the condition 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. 
§ 4.1 (1998), which requires that each disability be viewed 
in relation to its history and that there be an emphasis 
placed upon the limitation of activity imposed by the 
disabling condition, and 38 C.F.R. § 4.2 (1998) which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 (1998) states that, in cases 
of functional impairment, evaluations are to be based upon 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40 (1998).  See also DeLuca 
v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  These 
requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. Part 4, Diagnostic Code 7800 
(1998).

According to 38 C.F.R. Part 4, Diagnostic Code 7805 (1998), 
scars are to be rated based upon the limitation of function 
of the affected part.  In the case of superficial scars, a 10 
percent disability evaluation is warranted for those that are 
poorly nourished with repeated ulceration, 38 C.F.R. Part 4, 
Diagnostic Code 7803 (1998), or which are tender and painful 
on objective demonstration, 38 C.F.R. Part 4, Diagnostic Code 
7804 (1998).

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Review of the most recent 
VA compensation examination reveals that the veteran's 
current symptomatology is not consistent with a compensable 
disability evaluation.  The veteran's March 1997 VA general 
medical examination report reveals, in pertinent part, that 
he presented as pleasant, cooperative, well-developed and 
nourished.  He was ambulatory without difficulty.  Although 
the veteran was accompanied by his daughter, he answered 
questions appropriately.  Examination of the scars on the 
veteran's right frontal area, about his right eye, revealed a 
well-healed 1.5-centimeter curvilinear scar that was noted to 
be cosmetically quite satisfactory.  On his forearm, there 
are really no detectable scars.  It was noted, however, that 
the veteran does have several small areas of hypopigmentation 
that might represent very well-healed remote scars.  There is 
no interference with function of the veteran's elbow, 
forearm, wrist and hands.  On examination of the back, there 
were no obvious scars.  While the veteran manifested 
tenderness to percussion in the mid-dorsal spine area, this 
disability was attributed to the veteran's history of a blunt 
concussion trauma.  Although the veteran maintains that an 
increased (compensable) evaluation is warranted, the medical 
evidence of record does not support such a finding.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1994).  Therefore, it is found 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased (compensable) 
disability rating for SFW scars of the distal right forearm, 
right frontal region and left mid-dorsal region.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that the service-
connected SFW scars present such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An increased (compensable) disability rating for SFW scars of 
the distal right forearm, right frontal region and left mid-
dorsal region is denied.




REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

I.  PTSD

A preliminary review of the record shows that the RO received 
the veteran's 'original' PTSD claim in May 1996.  Thereafter, 
various amendments became effective as to sections of the VA 
Rating Schedule pertaining to Mental Disorders (38 C.F.R. § 
4.130, effective November 7, 1996).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of the VA to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In the instant case, the veteran's claim has never been 
reviewed under the 'old' version of the rating schedule.  
Although the veteran has submitted a copy of his recent 
February 1999 VA psychiatric examination report, with a 
waiver of initial RO consideration, the Court has stated that 
when the Board addresses in its decision a question that has 
not been addressed by the RO, the Board must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument.  If not, it 
must be considered if the claimant has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Consequently, the matter of adjudicating entitlement to an 
increased rating for PTSD, under the 'old' rating schedule 
criteria, must first be addressed by the RO.

II.  SFW SCAR OF THE RIGHT EYE 

The Court has stated that the Board may only consider 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized treatise in its decisions that 
clearly support its ultimate conclusions.  This procedure 
ensures that all medical evidence contrary to the appellant's 
claim will be known.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In a March 1998 statement, the veteran's attorney 
stated that the veteran manifests blurred vision and loss of 
depth perception due to his service-connected SFW scar of the 
outer canthus of the right eye.  As noted above, Diagnostic 
Code 7805 provides that the veteran's scar will be rated 
based on limitation of function of the effected part.  In 
view of the contentions on appeal, the Board finds that 
additional assistance is necessary.

III.  TDIU

During the course of the veteran's April 1998 hearing before 
the local HO, his attorney also raised a claim of entitlement 
to service connection for residuals of nicotine dependence.  
It was averred that the veteran also manifests chronic 
obstructive pulmonary disease (COPD) and hypertension 
secondary to nicotine dependence.  See VAOPGCPREC 19-97 (May 
13, 1997).  As the veteran's "new" service connection 
claims are inextricably intertwined with the total rating 
claim, currently certified to the Board, they are hereby 
referred to the RO for disposition.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991) (all issues which are inextricably 
intertwined with an issue on appeal must be determined before 
the issue on appeal can be decided).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected disabilities, as well 
as his claimed disabilities due to 
nicotine dependence and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
veteran's claims folder.

2.  The RO should also arrange for 
ophthalmologic and dermatological 
examinations by appropriate VA 
specialists in order to determine the 
nature and extent of any residual 
disability resulting from the veteran's 
service-connected SFW scars.  Therefore, 
the veteran's claims folder should be 
made available to and independently 
reviewed by each specialist prior to his 
or her examination of the veteran.  X-
rays, laboratory test, range of motion 
studies and/or other diagnostic studies 
should be performed as deemed appropriate 
by the specialists.

The ophthalmologic specialist is asked to 
determine, to the extent medically 
ascertainable, whether the veteran 
currently manifests blurred vision and/or 
loss of depth perception secondary to his 
service-connected SFW scar of the outer 
canthus of the right eye.

The dermatologist must render objective 
clinical findings concerning the severity 
of the veteran's service-connected SFW 
scars, to include observations of pain on 
motion, deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.

Each specialist must also comment on the 
effect that the veteran's SFW scar of the 
outer canthus of the right eye have on 
his ability to procure and maintain 
employment.  A complete rationale for any 
opinions expressed, positive or negative, 
must be provided.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If any of the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Following completion of the above 
development, the RO must make a specific 
determination based upon the complete 
record, with respect to the veteran's 
underlying claim for service connection 
for nicotine dependence, consistent with 
VAOPGCPREC 19-97 (May 13, 1997). 

If the underlying nicotine dependence 
claim is denied, the RO should provide 
the veteran with notice of his appellate 
rights.  The RO should further explain to 
the veteran that such a denial renders 
moot his claims of entitlement to 
secondary service connection for COPD and 
hypertension because he would lack legal 
entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  
Following receipt of a timely NOD, the RO 
should furnish the veteran and his 
attorney with a SOC with citation to and 
discussion of all applicable law and 
regulations and clearly setting forth the 
reasons for the decision.  If the veteran 
thereafter files a timely Substantive 
Appeal concerning the nicotine dependence 
issue, the RO should then certify the 
issue(s) for appellate consideration.

5.  After the above actions have been 
completed, the RO must then adjudicate 
the veteran's claims for an increased 
(compensable) disability rating for SFW 
scar of the outer canthus of the right 
eye and a total rating based on 
individual unemployability.  To this end, 
the RO should issue a rating action which 
lists all of his currently manifested 
disabilities and the percentage 
evaluations assigned to each.

6.  If any of the claims in appellate 
status remain unfavorable to the veteran 
in any way, he and his attorney should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his attorney should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Board reminds the veteran that he is free to submit 
additional evidence and argument while this case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and Falzone 
v. Brown, 8 Vet. App. 398 (1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

